DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted June 17, 2021. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3-12, and 14-24 are currently pending.

Response to Arguments
2.	The rejection(s) under 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn and/or overcome.
	The Applicant argues Österling`606 “cannot implement the feature of identifying, by the RF unit [whether the symbols include data]… because the digital unit… already generated the control information” (Remarks, p. 15). The Examiner has carefully considered this point, but respectfully disagrees. The Examiner maintains it is immaterial that the digital unit initially makes the determination because the requisite signaling is communicated to the RF unit. The RF unit identifies which symbols include data because the signals dictate how to handle the PA. Österling`606 teaches the functionality of turning off the PA when there is no data.
	The Applicant also argues Österling`606 fails to teach turning some symbols on and some symbols off in a subframe (Remarks, pp. 15-17). The Examiner has carefully considered this point, but respectfully disagrees. Whereas Österling`606 teaches controlling the amplifier for the duration of a sub-unit, or subframe, (e.g. [0035]), Österling`606 also teaches controlling the amplifier per symbol within a sub-unit. For instance, paragraph [0037] reads:
“The MAC 310 scheduler of the RBS 300 of the invention can also enable signalling [sic] to the PA 325 of the output power used per symbol within a sub-unit, to allow "micro-sleep" of the PA 325 during unused symbols.”

Österling`606 explicitly teaches controlling the amplifier at a resolution smaller than a sub-unit (i.e. “per symbol within a sub-unit”) for the purposes of allowing “micro-sleep.” This micro-sleep 
As shown in FIG. 3, in one embodiment there is comprised in the RBS 300 a control unit 320 for the PA 325, and in one embodiment of the base station 300 of the invention, the MAC scheduler 310 informs the control unit 320 of the output power level of the power amplifier and of the level of a predefined error parameter in the power amplifier for the upcoming transmission period, and the control unit 320 sets the PA 325 accordingly. The signal sent from MAC scheduler 310 to the control unit 320 for the control of the PA 325 can comprise a set of values which are valid for the complete upcoming transmission period, or it may state a more fine-grained resolution, such as the output power level and the level of a predefined error parameter, such as the EVM, per OFDM symbol within the upcoming transmission period.

As described therein, Österling`606 clearly describes controlling the power at “a more fine-grained resolution” such as “per OFDM symbol within” the subframe.
The Applicant argues Österling`606 modified by Österling`816 and Österling`593 do not teach the feature of identifying whether the symbols include data “based on at least a part of the I/Q data samples of the first symbol and the second symbol received from the digital unit via the CPRI…” (Remarks, p. 17). The Examiner respectfully disagrees. Alternative rejections were set forth in the previous Office action concerning this limitation. With respect to Österling`606 solely teaching or inherently including this feature (note 4/13/21 Office action, pp. 6-7), the response to Applicant’s first argument above is applicable. The RF unit identifies which symbols include data because the signals dictate how to handle the PA. Österling`606 teaches the functionality of turning off the PA when there is no data.
With respect to the reliance on functionality described in Österling`816, the Applicant states “to relocate control functionality of REC 305 of Österling`606 to within the RE 14 of Österling`816… is unreasonable” (Remarks, p. 18). The Examiner respectfully disagrees. Österling`816 teaches distributive processing among processing entities which are of particular relevance to Österling`606 (i.e. base station processing blocks implementing CPRI). After careful consideration, the Examiner 
This same rationale is applicable to the incorporation of Österling`593 into the system of Österling`606 modified by Österling`816, as alternatively set forth in the previous Office action. Applicant argues “Österling`593 does not combine with Österling`606 and Österling`816… [because it] does not describe identifying whether each of the first symbol and the second symbol in the sub-frame includes data, let alone that the identifying is based on at least a part of the I/Q data samples of the first symbol and the second symbol received from the digital unit via the CPRI” (Remarks, p. 20). However, this argument is against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed identification function and respective basis is adequately taught in Österling`606 and/or Österling`816.
Applicant’s arguments are therefore not persuasive.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 3-12, and 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-18, 21, and 22, respectively, of copending Application No. 16/994108 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are anticipated by and/or obvious variants of the respective claims.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made 

9.	Claims 1, 3-12, and 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0317606 (hereinafter Österling`606), in view of U.S. Publication No. 2008/0225816 (hereinafter Österling`816), and in further view of U.S. Publication No. 2007/0037593 (hereinafter Österling`593).

Regarding claims 1, 12, and 21-24: Österling`606 teaches a base station in an Orthogonal Frequency Division Multiple Access (OFDMA) wireless communication system, the base station comprising:
a digital unit configured to send data samples of a first symbol and a second symbol in a sub-frame via [an interface] (see, e.g., figure 3, radio equipment controller (REC) 305.); and a Radio Frequency (RF) unit configured to: receive data samples of the first symbol and the second symbol in the sub-frame from the digital unit via the [interface] (See, e.g., figure 3, [0039], and [0040]; REC 305 sends symbol data over an interface to RE 315),
based on at least a part of the data samples of the first symbol and the second symbol received from the digital unit via the [interface], identify whether each of the first symbol and the second symbol in the sub-frame includes data, based on identifying that the first symbol does not include data, control to enable a bias applied to a power amplifier to be turned off in a duration of the first symbol in the sub-frame, and based on identifying that the second symbol includes data, control to enable the bias applied to the power amplifier to be turned on in a duration of transmitting of signals corresponding to data samples of the second symbol in the sub-frame (See, e.g., [0030]-[0039]; for symbols within a transmission period, power amplifier 325 is controlled on and off based on the presence and lack of data.).
Österling`606 does not explicitly state wherein the data are I/Q data samples, or wherein the interface is a Common Public Radio Interface (CPRI). However, Österling`816 teaches these standardized features (See, e.g., figure 4, [0041]-[0046], and [0057]). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Österling`816, such as the CPRI interface and protocol, within the system of Österling`606, in order to enable a variety of vendor components to be utilized in a base station.
Österling`606 modified by Österling`816 may teach, imply, or inherently include the limitation requiring identification of whether the symbols include data “based on at least a part of the I/Q data samples of the first symbol and the second symbol received from the digital unit via the CPRI.” For instance, Österling`606 teaches the REC 305 indicating control to the RE 315 corresponding to data samples of symbols (See, e.g., [0030]-[0039].). Therefore, the control of PA 325 is inherently based on the data samples1. Furthermore, Österling`816 teaches a control and management service access point within the Radio Equipment (RE) (See, e.g., figure 4.). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate the control functionality described within the REC 305 of Österling`606, within the RE 14 of Österling`816, in order to distribute processing demands. 
To the extent Österling`606 modified by Österling`816 does not adequately teach or inherently include the said limitation, Österling`593 nevertheless more explicitly teaches this function/basis (See, e.g., [0018]; note O&M redundancy and/or data link embedded power measurement results.). (note Österling`593 [0004]).
The rationale set forth above regarding the base station of claim 1 is applicable to the base stations and methods of claims 12 and 21-24.

Regarding claims 3 and 14: Österling`606 modified by Österling`816 and Österling`593 further teaches where in the RF unit is further configured to identify position of the first symbol by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 3.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 14.

Regarding claims 4 and 15: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to determine a start time of turning-off of the bias of the power amplifier based on the position of the first symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 4.
The rationale set forth above regarding the base station of claim 4 is applicable to the method of claim 15.

Regarding claims 5 and 16: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to: identify a number of symbols not including data by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame, and determine duration of turning-off of the bias of the power amplifier based on the number of the symbols (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 5.
The rationale set forth above regarding the base station of claim 5 is applicable to the method of claim 16.

Regarding claims 6 and 17: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify position of the second symbol including data by identifying whether each symbol in the sub-frame includes data based on at least a part of I/O data samples of each symbol in the sub-frame (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 6.
The rationale set forth above regarding the base station of claim 6 is applicable to the method of claim 17.

Regarding claims 7 and 18: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to determine a start time of turning-on of the bias of the power amplifier based on the position of the second symbol including data (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 7.


Regarding claims 8 and 19: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify a number of symbols including data and determine duration of turning-on of the bias of the power amplifier based on the number of the symbols including data (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 8.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 19.

Regarding claim 9: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify whether each of the first symbol and the second symbol in the sub-frame includes data by detecting power of the at least a part of the I/O data samples of each of the first symbol and the second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 9.

Regarding claims 10 and 20: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the RF unit is further configured to identify whether each of the first symbol and the second symbol in the sub-frame includes data by identifying values of the at least a part of the I/O data samples of each of the first symbol and the second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 10.
The rationale set forth above regarding the base station of claim 10 is applicable to the method of claim 20.

Regarding claim 11: Österling`606 modified by Österling`816 and Österling`593 further teaches wherein the at least a part of each of the received first symbol and the received second symbol each of the first symbol and the second symbol includes one or more I/Q data samples included in each of the received first symbol and the received second symbol (See, e.g., Österling`606: [0030]-[0039]; also Österling`816: [0055]-[0057], [0062]). The motivation for modification set forth above reading claim 1 is applicable to claim 3.
The rationale set forth above regarding the base station of claim 3 is applicable to the method of claim 14.

Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that claim 1 appears to correspond to the second exemplary embodiment described in the Applicant’s specification. Paragraph [0078] describes wherein the RF unit does not acquire information about the symbol carrying data. The Examiner respectfully suggests that the interpretation regarding inherency would be obviated upon a claim amendment that sufficiently captures this functionality (e.g. “wherein the RF unit has no function block for acquiring information about the symbol carrying no user data”).